Citation Nr: 1451770	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than August 3, 2012, for the award of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kevin Chisholm, Attorney At Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served as a member of the Rhode Island Army National Guard.  In pertinent part, he had periods of active service from September 1985 to January 1986, and from January 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 (PTSD) and August 2012 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board notes that the Veteran's case was most recently before the Board in March 2012 when a claim for entitlement to a TDIU was remanded for further development.  A claim for an increased rating for PTSD was dismissed, and a new claim for an increased rating for PTSD was referred to the RO.  In an August 2012 rating decision the RO granted entitlement to individual unemployability with an effective date of August 3, 2012; this was considered a full grant of the benefit sought on appeal.  The Veteran thereafter appealed the effective date.  Additionally, in a March 2012 rating decision the RO denied an increased rating for the Veteran's service-connected PTSD.  The Veteran appealed this decision; this claim is now also before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  As of December 4, 2005, the Veteran had a combined disability rating of 80 percent, and he was unemployable due to his service-connected disabilities.

2.  For entire appeal period, the Board finds that the Veteran's PTSD has not resulted in total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 4, 2005, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2014).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

In an August 2012 rating decision the RO granted TDIU effective August 3, 2012. The Veteran contends he is entitled to an earlier effective date.  
	
VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran meets the schedular criteria for TDIU.  The Veteran's combined disability rating prior to his TDIU award, effective August 3, 2012, was 80 percent as of December 4, 2005.  As of December 4, 2005, the Veteran was service-connected for PTSD (50 percent disabling), eczematous dermatitis (30 percent disabling), degenerative joint disease left knee (10 percent disabling), degenerative disc disease lumbosacral spine (10 percent disabling), hypertension (10 percent disabling), scar, right neck, residual of basal cell carcinoma (10 percent disabling), a right knee disability manifested by medial meniscus tear (noncompensable) and erectile dysfunction (noncompensable).  

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

The Veteran separated from service on December 3, 2005.  He has consistently reported that he has not worked since he separated from service.  In fact, he notified the VA in his original claim for service connected benefits, filed on December 16, 2005, that he was not working and had not worked since being separated from service.  The Veteran clearly met the schedular percentage threshold for TDIU effective since December 4, 2005.  

There are June 2006 and June 2009 medical opinions completed by a vocational specialist C.B. which essentially find that the Veteran has been unable to engage in substantially gainful employment since being separated from service.  Another vocational consultant E.C., stated in October 2010 that the Veteran has been unable to secure or follow a substantially gainful occupation since leaving active duty in December 2005.  He noted that the combination of the Veteran's orthopedic and psychiatric conditions compromise his ability to function in a social or occupational setting to the point where it is more likely than not that the Veteran's service-connected disabilities have prevented him from securing or following substantially gainful employment dating back to December 2005. 

The Board has also considered that a February 2007 VA examiner determined that the Veteran would still be able to perform light physical labor or sedentary work based on his physical and mental disabilities.  A November 2013 VA examiner similarly determined that the Veteran could maintain sedentary employment based on his physical disabilities, between May 2006 and August 2012.  In a November 2013 VA addendum opinion the VA examiner noted that it would be impossible without pure speculation to determine whether from 2006 to 2012 the Veteran was unemployable based on his PTSD alone.

After considering the voluminous evidence of record, including private and VA opinions, the Board finds that the evidence is at least in equipoise.  Giving the Veteran the benefit of the doubt, the Board finds he is entitled to TDIU from December 4, 2005.  As it was clear the Veteran was unemployed at the time of his original service connection claims in December 2005, he met the schedular requirements for TDIU as of December 4, 2005, and the evidence shows he was unemployable as of his discharge from service, the Board finds that the proper effective date for his TDIU in December 4, 2005.  

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated as 70 percent disabling under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The Veteran maintains that his 70 percent rating should be increased to 100 percent disabling.

Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2014). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence during the period on appeal reflects that a rating in excess of 70 percent is not warranted for any period of the appeal.  During the pendency of the claim the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Although the Board has determined that the Veteran has been unable to maintain substantial and gainful employment, his social functioning does not rise to the severity necessary for a total rating.

For example, at the Veteran's August 2011 VA examination the VA examiner noted that the Veteran did not have total occupational and social impairment.  The VA examiner indicated that the Veteran had anxiety and chronic sleep impairment. Symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, and disorientation to time or place characteristic of a 100 percent rating were not observed.  

At the Veteran's August 2012 VA examination the VA examiner stated that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Total occupational and social impairment was not found.  Symptoms observed included depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  Once again, symptomatology associated with a 100 percent rating was not observed.

Moreover, the Veteran's GAF scores of 57 (August 2011 VA examination) and 52 (August 2012 VA examination) do not indicate both total occupational and total social impairment.  Rather, they are reflective of moderate symptomatology (providing the basis for the 70 percent rating).  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and some contact with close relatives and some friends.  Thus, while limited he is still able to continue minimal relationships with some friends and relatives.  

Moreover, although the Veteran is not employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements, voluminous treatment records, and VA examinations, reflecting how PTSD impacts him, overall, provide strong evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected PTSD, providing the basis for TDIU, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating during the period on appeal.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is important for the Veteran to understand that the TDIU finding makes the 100% finding for PTSD effectively moot:  The Veteran will get a 100% rating. 

With respect to the Veteran's increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran is already receiving TDIU (a total 100 percent rating) for the entire period on appeal. 

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, Social Security Administration (SSA) records and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his PTSD in August 2011 and August 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an effective date of December 4, 2005, for the award of TDIU, is granted.

A rating in excess of 70 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


